        Case 1:20-cv-10617-WGY Document 46 Filed 04/05/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
MARIA ALEJANDRA CELIMEN SAVINO,    )
JULIO CESAR MEDEIROS NEVES,        )
and all those similarly situated,  )
                                   )
                    Petitioners,   )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 20-cv-10617-WGY
STEVEN J. SOUZA,                   )
                                   )
                    Respondent.    )
___________________________________)


YOUNG, D.J.                                               April 5, 2020

                                   ORDER

     The order of submission of briefs on individual

applications for bail is as follows:


Tuesday, April 7, 2020, 9:00 a.m.

  1.    Montes-Santos, Pascual
  2.    Figueroa-Moralis, Julio
  3.    Smith, Donovan
  4.    James, Andrea
  5.    Thomas, Joko
  6.    Thomas, Akeim
  7.    Perez, Harlen
  8.    Sanchez-Lopez, Victor
  9.    Candelaria-Echegoyen, Hugo
  10.   Paul, Schnaider
        Case 1:20-cv-10617-WGY Document 46 Filed 04/05/20 Page 2 of 3



Wednesday, April 8, 2020, 9:00 a.m.:

  1.    Nikiforidis, Georgios
  2.    Almanzar, Juan
  3.    Peguero-Vasquez, Victor
  4.    Kita Tshimanga, Antoni
  5.    Vargas, Cesar
  6.    Ferreira, Pamlar
  7.    Jaramillo-Quiroz, Hector
  8.    Al Amiri, Salim
  9.    Hussein, Hussien
  10.   Mota, Osvaldo



Thursday, April 9, 2020, 9:00 a.m.:

  1.    Ramirez-Maldanado, Ranferi
  2.    Rojas-Ceballos, Juan
  3.    Vasquez-Vasquez, Obed
  4.    Corleto, Kevin
  5.    Bengu Blocker, Thembelihle
  6.    Masimular, Thandokuhle
  7.    Arreaga, Marvin
  8.    Beltran-Araujo, Jose
  9.    Carangui, Carlos
  10.   Gutierrez-Deleon, Carlos



Friday, April 10, 2020, 9:00 a.m.:

  1.    Del Angel Moran, Gabino
  2.    Bonilla Ochoa, Jhony
  3.    Sanchez Disla, Army
  4.    De Sauza, Marcio
  5.    Sis Duarte, Carlos
  6.    Mahadeo, Kavon
  7.    Pesantez-Orellana, Edisson
  8.    Medeiros Neves Junio, Julio
  9.    Joseph, Desmond Lee
  10.   Jaramillo-Perez, Esteban




                                    [2]
        Case 1:20-cv-10617-WGY Document 46 Filed 04/05/20 Page 3 of 3



Monday, April 13, 2020, 9:00 a.m.:

  1.    Illicachi-Shigla, Juan
  2.    Reyes-Batista, Amaury Vladimir
  3.    Vasquez Aparicio, Deivis
  4.    Wafula, Lloyd
  5.    Carranza-Lopez, Miguel
  6.    Dias, Amiry
  7.    Ortega-Vasquez, Ricardo
  8.    Rivera Fernandez, Jose
  9.    Warwood, John
  10.   Ixcuna-Lucas, Miguel



     SO ORDERED.



                                               _/s/ William G. Young
                                               WILLIAM G. YOUNG
                                               DISTRICT JUDGE




                                    [3]
